Citation Nr: 0305922	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  00-18 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code, for 
periods of enrollment extending from June 1992 to December 
1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The appellant is the child of a veteran who had active 
military service from May 1967 to June 1969 and who was 
determined to be permanently and totally disabled due to a 
service-connected disability effective from February 23, 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Atlanta, 
Georgia, which denied a claim by the appellant seeking 
retroactive payment of Chapter 35 educational benefits for 
courses taken at East Tennessee State University from June 
1992 to December 1997. 

Based on the unique circumstances of this case, it is 
appropriate to consider the appellant's claim under the 
provisions of 38 U.S.C.A. § 503 (West 2002) pertaining to 
equitable relief.  A grant of equitable relief is solely 
within the discretion of the Secretary of Veterans Affairs; 
it is not with the jurisdiction of the Board of Veterans' 
Appeals (Board).  This case will be referred to the Chairman 
of the Board for consideration under 38 C.F.R. § 2.7 (2002) 
after this decision has been issued.


FINDINGS OF FACT

1.  The appellant is the daughter of a veteran who was 
granted a permanent and total disability rating in a June 
1992 rating decision which assigned an effective date from 
February 23, 1990.

2.  The RO established the appellant's basic eligibility for 
Chapter 35 benefits in the June 4, 1992 rating decision.

3.  The RO received the appellant's Application for 
Survivors' and Dependents' Educational Assistance, VA Form 
22-5490, in March 1999.


CONCLUSION OF LAW

There is no legal basis for an award of Dependents' 
Educational Assistance, pursuant to Chapter 35, Title 38, 
United States Code, for courses taken between June 1992 and 
December 1997.  38 U.S.C.A. §§ 3500, 3501(a)(1)(A), 3510, 
3512, 5113 (West 2002); 38 C.F.R. §§ 21.1031, 21.1032, 
21.4131 (1998); 38 C.F.R. §§ 21.1029, 21.4131 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Factual Background

The issue in this case is whether the appellant, whose 
eligibility for Chapter 35 benefits derives from her status 
as a child of a veteran who has a permanent and total 
disability rating, see 38 U.S.C.A. § 3501(a)(1)(A)(ii); 38 
C.F.R. § 21.3021(a)(1)(iii), is entitled to a retroactive 
payment of Chapter 35 benefits for periods of enrollment 
extending from June 1992 to December 1997.

In a rating decision dated June 1992, the RO rated the 
veteran totally (100 percent) disabling based on individual 
unemployability, effective from February 23, 1990.  That 
decision also established the appellant's basic eligibility 
for educational assistance benefits under Chapter 35, Title 
38, United States Code.  It does not appear that the veteran 
was provided notice of this determination.  A letter dated 
October 1992 informed him of the increase in his compensation 
rate, but did not indicate that a copy of the rating decision 
was enclosed.  The October 1992 letter did not notify the 
veteran that basic eligibility for educational assistance 
benefits under Chapter 35 had been granted. 

In March 1999, the RO received the appellant's claim for 
Chapter 35 benefits, and subsequently received certification 
of the appellant's enrollment at East Tennessee State 
University from June 1,1992 to December 11, 1997.  In July 
1999, the RO denied the appellant's claim for Chapter 35 
benefits for all enrollment pursued from June 1992 to 
December 1997 on the basis that the application for such 
benefits was not received within one year of the beginning 
date of these terms.  

B. Legal Analysis

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty-to-assist and notification 
obligations.  However, it does not appear that these changes 
are applicable to claims such as the one decided herein.  Cf. 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
United States Court of Appeals for Veterans Claims held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Similarly, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 35).

In any event, the record reflects that the appellant was 
provided with a Statement of the Case and Supplemental 
Statement of the Case which provided adequate notification of 
the information and evidence necessary to substantiate this 
claim.  The Board also notes that evidence necessary for fair 
adjudication of this particular claim is of record.  As such, 
the Board finds the duty to assist the appellant, regardless 
of the applicability of VCAA, has been met.

The law provides that each eligible person shall, subject to 
certain provisions, be entitled to receive educational 
assistance.  38 U.S.C.A. § 3510 (West 2002).  The issue in 
this case is not whether the claimant is eligible for Chapter 
35 benefits because the RO has determined that she is, in 
fact, eligible for these benefits.  Rather, the issue that 
must be decided in this case is the proper commencing date 
for the award of Chapter 35 educational assistance benefits.  
She wants an earlier commencing date for the actual receipt 
of these benefits, so she can take full advantage of them 
since she has already completed her coursework at the East 
Tennessee State University.

During the pendency of this appeal, certain portions of 38 
C.F.R. Part 21 pertaining to claims and effective dates for 
awards of educational assistance benefits were changed, 
effective June 3, 1999.  See 64 Fed. Reg. 23,769 (May 4, 
1999).  The amendments established a standard for determining 
what constitutes a formal claim, an informal claim, and 
abandoned claim, established less restrictive effective dates 
for awards of educational assistance, established uniform 
time limits for acting to complete claims and stated VA's 
responsibilities when a claim is filed.  When a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Since the appellant filed her claim in March 1999, 
before the amendments, she is entitled to consideration of 
her claim under the old regulations.

VA regulations in effect when the appellant filed her claim 
indicated that the commencing date of an award of educational 
assistance would be the latest of the following dates:
(1)	The date certified by school or establishment under 
§ 21.4131(b) or (c); 
(2)	One year prior to the date of receipt of the 
initial application or enrollment certification, 
whichever is later;
(3)	The effective date of the approval of the course, 
or one year before the date VA receives the approval 
notice, whichever is later.
38 C.F.R. § 21.4131(a) (1998).

VA regulations now provide that the commencing date of an 
award of Chapter 35 educational benefits shall be the latest 
of the following dates:  
(1)	The beginning date of eligibility as determined by 
§ 21.3041(a) or (b) or by § 21.3046(a) or (b), whichever 
is applicable;
(2)	One year before the date of claim as determined by 
§ 21.1029(b);
(3)	The date certified by school or establishment under 
§ 21.4131(b) or (c); 
(4)	The effective date of the approval of the course, 
or one year before the date VA receives the approval 
notice, whichever is later.  
38 C.F.R. § 21.4131(d)(1) (2002).

There is no dispute in this case that the appellant's formal 
claim for educational assistance was not received by VA until 
March 1999.  It must be determined, then, whether an informal 
claim was filed at an earlier date, or there are any other 
legal provisions, such as to allow an earlier effective date.  
An "informal claim" is essentially any communication from a 
claimant, or someone acting on his or her behalf, that 
indicates a desire to apply for educational assistance.  
38 C.F.R. § 21.1031 (1998); 38 C.F.R. § 21.1029(d) (2002).  
The act of enrolling in an approved school is not an informal 
claim.  38 C.F.R. § 21.1031(b) (1998); 38 C.F.R. 
§ 21.1029(d)(ii)(4) (2002).

When the veteran was granted a total rating based on 
unemployability, and the RO found basic eligibility for his 
dependents to receive Chapter 35 benefits, there was evidence 
in the file that the appellant was attending a college and 
was between the ages of 18 and 26.  A certification of school 
attendance received in May 1992 indicated that she was 
attending East Tennessee State University, with an expected 
graduation date in 1994.  A Request for Approval of School 
Attendance received in June 1992 indicated that the appellant 
started summer classes at East Tennessee State University on 
June 1, 1992, with an expected graduation date of 1994.  It 
was also noted that she had attended that school in 1991.  
These forms were submitted because the veteran was receiving 
additional disability benefits based on a child over age 18 
who was attending school.  These forms are not the forms 
normally used to apply for VA educational assistance.  There 
are no statements on the forms, or any other documents, 
indicating an intent by the appellant to apply for such 
assistance.  There are no documents prior to March 1999 that 
can reasonably be construed as an informal claim.

Neither regulation can be more favorable to the appellant.  
Both the old and new versions of 38 C.F.R. § 21.4131 indicate 
that the commencement date of an award of educational 
assistance may not be earlier than one year prior to the date 
of claim.  While the amended regulations provide more 
opportunities to extend to a later date the commencement of a 
first award of Chapter 35 educational benefits, there are no 
provisions for commencement of an earlier date or for 
retroactive payment of Chapter 35 education assistance 
benefits for courses taken more than one year prior to the 
date of receipt of enrollment certification and application.  
Moreover, any liberalizing effect of the revised regulation 
is, by its terms, not applicable prior to its effective date, 
which is June 3, 1999.  38 C.F.R. § 21.4131(f) (2002).  

In the present case, the beginning date of appellant's 
eligibility for Chapter 35 educational assistance benefits is 
the effective date of the rating - i.e., June 4, 1992.  The 
appellant's application for Chapter 35 educational assistance 
benefits, VA Form 22-5490, was received on March 9, 1999.  
Her enrollment certification documents were both received in 
May 1999 for periods of enrollment between June 1992 and 
December 1997.  The determinative factor is that the VA did 
not receive a claim pertaining to the appellant's enrollment 
at East Tennessee State University until more than one year 
after these periods of enrollment.

Based upon the evidence of record, the Board finds 
entitlement to the payment of retroactive Chapter 35 
educational benefits is not warranted.  There is no basis in 
fact or law by which retroactive educational benefits may be 
paid.  By law, educational benefits cannot be awarded prior 
to March 1998 (one year before the claim was received).  No 
exceptions to the controlling legal criteria have been 
provided in the amended regulations, and the Board has no 
authority to overturn or to disregard this very specific 
limitation on the award of Chapter 35 educational benefits.  
Therefore, benefits cannot be paid for education the 
appellant pursued between June 1992 and December 1997.  

The Board notes that in a similar case where the claimant 
began and completed educational endeavors without claiming 
assistance from VA, the Court held that the Secretary was 
precluded from reimbursing the appellant for his educational 
expenses without first putting VA on notice that such 
expectation existed, i.e., by filing an application.  
Erspamer v. Brown, 9 Vet App 507, 510-11 (1996).  The Court 
remarked that Chapter 35 benefits were instituted to provide 
dependents educational opportunities which would otherwise be 
impeded or interrupted for reason of the disability or death 
of a parent from a disease incurred in service, and to ensure 
that such dependents are aided in obtaining the education 
status which they might have aspired to and obtained but for 
the disability or death of such parent.  Id. at 509.  
Likewise, in the instant case, there is nothing in the record 
to indicate that the appellant's education has been impeded 
or interrupted by any reliance upon any action of VA in 
regard to the veteran's claim for a total and permanent 
disability.  There is also no evidence here that the 
appellant had an expectation VA would pay for her education 
when she undertook her course of study.  The first evidence 
of such an expectation consists of her March 1999 claim.  

The Board notes that, on November 1, 2000, Congress revised 
the law governing, in pertinent part, effective dates for 
awards of Chapter 35 benefits.  See Veterans Benefits and 
Health Care Improvement Act of 2000 (Act), Pub. L. No. 106-
419, 114 Stat. 1822 (November 1, 2000).  This law, among 
other things, amended 38 U.S.C.A. § 5113(b)(1) to provide 
that when determining the effective date of an award under 
Chapter 35, VA may consider the individual's application as 
having been filed on the eligibility date of the individual 
if that eligibility date is more than one year before the 
date of the initial rating decision.  38 U.S.C.A. § 5113 
(West 2002).  The term "initial rating decision" means with 
respect to an eligible person a decision made by the 
Secretary that establishes (i) service connection for such 
veteran's death or (ii) the existence of such veteran's 
service-connected total disability permanent in nature, as 
the case may be.  Id.  This does not help the appellant 
because her application was received more than one year after 
the initial rating decision.  Although 38 U.S.C.A. § 5113 
(West 2002) provides that effective dates of awards of 
Chapter 35 benefits shall, to the extent feasible, correspond 
to effective dates relating to awards of disability 
compensation, the Board cannot ignore the specific 
regulations (old and amended) which provide that the 
commencing date of an award of educational assistance shall 
not be earlier than the date one year prior to the date of 
receipt of the application or enrollment certification.

The appellant's representative has requested that the Board 
obtain an opinion from VA's Office of General Counsel as to 
the alleged inconsistencies between regulations and statutes.  
The Board finds no inconsistencies, and the request is 
denied.  

The Board is mindful of the appellant's contention that, had 
she been correctly informed earlier, by VA, of her potential 
eligibility for the benefits at issue, she most certainly 
would have submitted her application much sooner than she 
did.  Clearly the RO knew in 1992 that the veteran had a 
child eligible for Chapter 35 benefits and that she was 
attending a university.  The Board agrees with the 
representative that 38 U.S.C. § 7722(c) requires that VA 
"distribute full information to eligible veterans and 
eligible dependents regarding all benefits and services to 
which they may be entitled under laws administered by the 
Department . . ."  However, there are no statutory 
provisions allowing a grant of retroactive benefits based on 
a failure to provide information concerning benefit 
eligibility under 38 U.S.C. § 7722.  VA's failure to give a 
claimant, or potential claimant, any form or information 
concerning the right to file a claim, or to furnish notice of 
the time limit for the filing of a claim, does not extend the 
time periods for doing so.  38 C.F.R. § 21.1032(c) (1998); 
38 C.F.R. § 21.1032(a) (2002).  In other words, the fact that 
VA failed to notify the veteran of his dependents' 
eligibility for educational assistance, or failed to forward 
forms or information on this benefit to the appellant, does 
not provide the basis for awarding an earlier effective date.  
The Court has held that in cases such as this, where the law 
is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).




ORDER

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code, for 
periods of enrollment extending from June 1992 to December 
1997, is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

